Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 13, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
When defendant testified before the Grand Jury, it was not improper for the prosecutor to cross-examine him concerning his prior record, including crimes similar to those charged (People v Pavao, 59 NY2d 283, 292). In any event, the integrity of the Grand Jury process was not impaired in any respect by the prosecutor’s cross-examination (People v Darby, 75 NY2d 449).
During defendant’s trial cross-examination, the prosecutor, over objection, asked defendant if he had sold drugs in the past, notwithstanding a Sandoval ruling precluding the fact of defendant’s prior drug sale convictions. However, the prosecutor’s error, if any, does not require reversal, in view of the court’s striking of that testimony with a strong curative instruction, as well as the overwhelming evidence of guilt.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.